Case 1:20-cr-00143-TSE Document 353-6 Filed 05/19/21 Page 1 of 9 PageID# 6039




                       Exhibit 6
    Case 1:20-cr-00143-TSE Document 353-6 Filed 05/19/21 Page 2 of 9 PageID# 6040
United States v. Michaud, Not Reported in Fed. Supp. (2016)
2016 WL 337263




     KeyCite Yellow Flag - Negative Treatment
                                                                                   I. FACTUAL BACKGROUND
Disagreed With by United States v. Matish, E.D.Va., June 23, 2016
                                                                      a. Website A
                   2016 WL 337263                                   Mr. Jay Michaud, a resident of Vancouver, Washington, is
    Only the Westlaw citation is currently available.               charged with receipt and possession of child pornography in
    United States District Court, W.D. Washington,                  violation of   18 U.S.C. §§ 2252(a)(2),      (a)(4),    (b)(1),
                      at Tacoma.
                                                                    and     (b)(2). Dkt. 117. The charges against Mr. Michaud
          UNITED STATES of America, Plaintiff,                      stem from Mr. Michaud's alleged activity on “Website A,”
                        v.                                          a website that, according to the FBI, was dedicated to the
                                                                    advertisement and distribution of child pornography. Dkt.
              Jay MICHAUD, Defendant.
                                                                    47-5, at ¶¶14-16. Website A was created in August of 2014,
                 CASE NO. 3:15-cr-05351-RJB                         and by the time that the FBI shut the site down, on March
                              |                                     4, 2015, Website A had over 200,000 registered member
                     Signed 01/28/2016                              accounts and 1,500 daily visitors, making it “the largest
                                                                    remaining known child pornography hidden service in the
Attorneys and Law Firms                                             world.” Dkt. 47-1, at ¶19; Dkt. 50-1, at ¶3.

Kate S. Vaughan, U.S. Attorney's Office, Seattle, WA, for
                                                                    According to the three warrant applications submitted in
Plaintiff.
                                                                    this case, the main page of the site featured a title with the
Linda R. Sullivan, Federal Public Defender's Office, Tacoma,        words, “Play Pen.” Dkt. 47-1, at ¶¶12. See also Dkt. 47-5,
WA, for Defendant.                                                  at ¶¶18-37; Dkt 47-2, at ¶¶11-21. See also Dkt. 90-1, at 2.
                                                                    The main page, which required users to login to proceed, also
                                                                    featured “two images depicting partially clothed prepubescent
                                                                    females with their legs apart.” Id. Text on the same page read,
            ORDER DENYING DEFENDANT'S
                                                                    “No cross-board reposts, .7z preferred, encrypt filenames,
           MOTIONS TO SUPPRESS EVIDENCE
                                                                    include preview, Peace out.” Id. “No cross-board reposts,”
ROBERT J. BRYAN, United States District Judge                       appeared to prohibit the reposting of material from other
                                                                    websites, while “.7z preferred,” referred to a preferred method
 *1 These matters come before the Court on Defendant's              of compressing large files. Id. After logging in, registered
Motion to Suppress Evidence (Dkt. 26) and Defendant's               users would next view a page with hyperlinks to forum topics,
Second Motion to Suppress Evidence and Motion for Franks            the clear majority of which advertise child pornography. Id.,
Hearing (Dkt. 65). The Court has considered the parties'            at ¶¶14-18. See also Dkt. 65-2, at 1-4.
responsive briefing and the remainder of the file herein,
as well as the testimony of FBI Special Agent Daniel
Alfin and Christopher Soghoian, Principal Technologist for             b. The Title III Warrant
the Speech and Technology Project at the American Civil             On February 20, 2015, agents from the Federal Bureau of
Liberties Union, elicited at an evidentiary hearing held on         Investigation executed a Title III warrant to intercept the
January 22, 2016. Dkt. 47, 69, 90, 94, 111. Having orally           communications of Website A. Dkt. 47-5, at ¶4 and pp.
denied Mr. Michaud's motion for a Franks hearing (Dkt.              57-62. Website A operated on the Tor network, a publicly
135), the sole issue before the Court, raised by both of Mr.        available alternative internet service that allows users to
Michaud's motions, is whether to suppress evidence of what          mask identifying information, such as Internet Protocol
Mr. Michaud argues is fruit of an unreasonable search. At oral      (“IP”) addresses. Id., at ¶¶18-36. For approximately 14
argument, the parties agreed that the Court should decide the       days, from February 20, 2015 through March 4, 2015, the
issue based on the submitted record, as supplemented by the         FBI administered Website A from a government-controlled
testimony adduced at the hearing. See Dkt. 135.                     computer server located in Newington, Virginia, which
                                                                    forwarded a copy of all website communications, through the
                                                                    server, to FBI personnel in Linthicum, Maryland. Dkt. 47-1,



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
    Case 1:20-cr-00143-TSE Document 353-6 Filed 05/19/21 Page 3 of 9 PageID# 6041
United States v. Michaud, Not Reported in Fed. Supp. (2016)
2016 WL 337263

at ¶30; Dkt. 47-5, ¶¶38, 52 and p. 60. Based on the authority        — which will be located at a government facility in the
of the Title III warrant, the FBI captured communications            Eastern District of Virginia.
of users accessing Website A, including user “Pewter.” The
FBI apparently did not post any new content but allowed              The activating computers are those of any user or
registered users to access the site and to continue to post          administrator who logs into the TARGET WEBSITE by
content. See id.                                                     entering a username and password. The government will
                                                                     not employ this network investigative technique after
                                                                     30 days after this warrant is authorized, without further
   c. The NIT Warrant                                                authorization. Id., at 37.
 *2 While controlling Website A, the FBI sought to identify
the specific computers, and ultimately the individuals,            Attachment B reads as follows:
accessing the site, by deploying a network investigating
technology (“NIT”) that “cause(d) an activating computer—                                  Attachment B
wherever located—to send to a computer controlled by or
known to the government, network level messages containing
                                                                                     Information to be Seized
information that may assist in identifying the computer, its
location, [and] other information[.]” Dkt. 47-1, at 34. Prior to   From any “activating” computer described in Attachment A:
deploying the NIT, on February 20, 2015 the FBI sought and
obtained a warrant (“the NIT Warrant”), which was issued by          1. the “activating” computer's actual IP address, and the
a magistrate judge in the Eastern District of Virginia. Id. The         date and time that the NIT determines what that IP
NIT Warrant cover sheet reads as follows:                               address is;

  “An application by a federal law enforcement                       2. a unique identifier generated by the NIT (e.g., a series of
  officer...requests the search of the following person of              numbers, letters, and/or special characters) to distinguish
  property located in the Eastern District of Virginia (identify        data from that other “activating” computers, that will be
  the person or describe the property to be searched and give           sent with and collected by the NIT;
  its location):
                                                                     3. the type of operating system running on the computer,
  See Attachment A                                                      including type (e.g., Windows), version (e.g., Windows
                                                                        7), and architecture (e.g., x 86);
  The person or property to be searched, described above,
  is believed to conceal (identify the person or describe the        4. information about whether the NIT has already been
  property to be seized) : See Attachment B[.]” Dkt. 47-1, at           delivered to the “activating” computer;
  39.
                                                                     5. the “activating” computer's Host Name;
Attachment A reads as follows:
                                                                     6. the “activating” computer's active operating system
                                                                       username; and

                        Attachment A                                 7. the “activating” computer's media access control
                                                                       (“MAC”) address; that is evidence of violations of...
                                                                       [child pornography-related crimes]. Id., at 38.
                     Place to be Searched
                                                                   Both Attachment A and Attachment B, which the NIT
  This warrant authorizes the use of a network investigative
                                                                   Warrant incorporated, are identical in content to the
  technique (“NIT”) to be deployed on the computer
                                                                   attachments submitted in the warrant application. Id., at 4, 5,
  server described below, obtaining information described in
                                                                   37, 38.
  Attachment B from the activating computers below.

  The computer server is the server operating the Tor
                                                                     d. Warrant issued in the Western District of Washington
  network child pornography website referred to herein as the
                                                                     (“the Washington Warrant”)
  TARGET WEBSITE, as identified by its URL – [omitted]



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
    Case 1:20-cr-00143-TSE Document 353-6 Filed 05/19/21 Page 4 of 9 PageID# 6042
United States v. Michaud, Not Reported in Fed. Supp. (2016)
2016 WL 337263

After obtaining the NIT warrant, the FBI deployed the             opinion. The new picture also appears suggestive of child
NIT, obtaining the IP address and other computer-related          pornography, especially when considering its placement next
information connected to a registered user, “Pewter,” who         to the site's suggestive name, Play Pen.
allegedly accessed Website A for 99 hours between October
31, 2014 and March 2, 2015. Dkt. 47-2, at ¶26. “Pewter”           Dr. Christopher Soghoian, testifying on behalf of Mr.
had apparently accessed 187 threads on Website A, most            Michaud, explained how the Tor network functions and
related to child pornography. Id., at ¶27. With the IP address    theorized about how the NIT may have been deployed.
in hand, the FBI ultimately ascertained the residential address
associated with “Pewter,” an address at which Mr. Michaud
resided, in Vancouver, Washington. Id., at ¶¶35, 36. A
                                                                                        II. DISCUSSION
magistrate judge in the Western District of Washington issued
a warrant to search that address, and the FBI subsequently
                                                                  Mr. Michaud raises two 1 primary Fourth Amendment
seized computers and storage media allegedly containing
                                                                  issues: whether deploying the NIT from the Eastern
contraband. See generally, id.
                                                                  District of Virginia, to Mr. Michaud's computer, located
                                                                  outside that district, exceeded the scope of the NIT
   e. Evidentiary testimony of SA Alfin and Dr. Christopher       Warrant's authorization; and whether the NIT Warrant lacks
   Soghoian                                                       particularity and amounts to a general warrant. In addition to
 *3 SA Alfin's testimony explained how the NIT was                those constitutional issues, Mr. Michaud raises the issue of a
deployed against Mr. Michaud. While the FBI administered          statutory violation, that is, whether the NIT Warrant violates
Website A from a government-controlled computer, between          Fed. R. Crim. P. Rule 41(b). Based on those issues, Mr.
February 20, 2015 and March 4, 2015, a registered                 Michaud requests suppression of evidence secured through
user, “Pewter,” logged into Website A and accessed a              the NIT and all fruits of that search.
forum entitled, “Preteen videos—girls HC.” (HC stands for
“hardcore.”) The FBI setup the NIT so that accessing the
                                                                  a. Whether deploying the NIT to a computer outside of the
forum hyperlink, not Website A's main page, triggered the
                                                                  Eastern District of Virginia exceeded the scope of the NIT
automatic deployment of the NIT from the government-
                                                                  Warrant's authorization.
controlled computer in the Eastern District of Virginia, to
                                                                  Mr. Michaud argues that the NIT Warrant authorized
Pewter's computer in Vancouver, Washington, where the NIT
                                                                  deployment of the NIT only to computers within one
collected the IP address, MAC address, and other computer-
                                                                  geographical location, the Eastern District of Virginia. Dkt.
identifying information, and relayed that information back to
                                                                  65, at 15-17. Dkt. 139, at 3, 4. He asserts that because the FBI
the government-controlled server in the Eastern District of
                                                                  deployed the NIT to Mr. Michaud's computer, located outside
Virginia, after which the information was forwarded to FBI
                                                                  of that district, the search and seizure exceeded the scope of
personnel for data analysis.
                                                                  the NIT Warrant. Id.

SA Alfin also explained a discrepancy in the content of
                                                                  The Fourth Amendment to the United States Constitution
Website A's main page. While the warrant application for
                                                                  provides that “no Warrants shall issue, but upon probable
the NIT describes a main page featuring two prepubescent
                                                                  cause, supported by Oath or affirmation, and particularly
females with legs spread apart, Dkt. 47-1, at ¶12, by the time
                                                                  describing the place to be searched, and the persons or things
that the FBI submitted the warrant application, on February
                                                                  to be seized.” If the execution of a search or seizure exceeds
20, 2015, the main page had been changed to display only one
                                                                  the scope of a warrant, the subsequent search or seizure is
young female with legs together. Compare Dkt. 90-1, at 2 and
Dkt. 90-1, at 4. According to SA Alfin, the main page changed     unconstitutional.    Horton v. California, 496 U.S. 128, 140
several hours prior to the arrest of a Website A administrator,   (1990). Whether a search or seizure exceeds the scope of a
in the early evening hours of February 19, 2015. After the        warrant is an issue that is determined “through an objective
arrest, SA Alfin viewed Website A and other material on the       assessment of the circumstances surrounding the issuance
administrator's computer, at which point SA Alfin saw the         of the warrant, the contents of the search warrant, and the
newer version of Website A's main page but did not notice the     circumstances of the search.”    U.S. v. Hurd, 499 F.3d 963,
picture changes. The balance of Website A's focus on child        966 (9th Cir 2007)(internal quotations and citations omitted).
pornography apparently remained unchanged, in SA Alfin's


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
    Case 1:20-cr-00143-TSE Document 353-6 Filed 05/19/21 Page 5 of 9 PageID# 6043
United States v. Michaud, Not Reported in Fed. Supp. (2016)
2016 WL 337263


 *4 Mr. Michaud's argument requires an overly narrow               b. Whether the NIT Warrant lacks specificity and amounts
reading of the NIT Warrant that ignores the sum total of its       to a general warrant.
content. While the NIT Warrant cover sheet does explicitly         Mr. Michaud argues in the alternative that if the NIT Warrant
reference the Eastern District of Virginia, that reference         did not limit the NIT's deployment to computers within one
should be viewed within context:                                   geographic location, the Eastern District of Virginia, the NIT
                                                                   Warrant is also unconstitutional because it lacks specificity
  “An application by a federal law enforcement                     and amounts to a general warrant. Dkt. 65, at 17; Dkt. 111,
  officer...requests the search of the following person of         at 20.
  property located in the Eastern District of Virginia (identify
  the person or describe the property to be searched and give      Whether a warrant lacks specificity depends on two factors,
  its location):                                                   particularity and breadth. “Particularity means the 'warrant
                                                                   must make clear...exactly what it is that he or she is authorized
  See Attachment A[.]” Dkt. 47-1, at 39.
                                                                   to search for and seize.' ”      United States v. SDI Future
The warrant explicitly invites the magistrate judge to “give
                                                                   Health, Inc., 568 F.3d 684, 702 (9 th Cir. 2009)(quoting In
its location” in the blank space provided, wherein the phrase,
                                                                   re Grand Jury Subpoenas Dated Dec. 10, 1987, 926 F.2d
“See Attachment A,” is inserted. Attachment A, subtitled
                                                                   847, 857 (9 th Cir. 1991)). Warrants do not lack particularity
“Place to be Searched,” authorizes deployment of the NIT
                                                                   where they “describe generic categories of items.... if a more
to “all activating computers,” defined as “those of any user
                                                                   precise description of the items...is not possible.” Id. (citing
or administrator who logs into [Website A] by entering a
username and password.” Id. Attachment A refers to the             to    United States v. Spilotro, 800 F.2d 959, 963 (9 th Cir.
Eastern District of Virginia as the location of the government-    1986)). “Breadth” inquires as to whether the scope of the
controlled computer server from which the NIT is deployed.         warrant exceeds the probable cause on which the warrant is
Id. A reasonable reading of the NIT Warrant's scope gave           based. Id.
the FBI authority to deploy the NIT from a government-
controlled computer in the Eastern District of Virginia             *5 As a threshold matter, it appears that even if Mr.
against anyone logging onto Website A, with any information        Michaud was correct in arguing that the NIT Warrant is
gathered by the NIT to be returned to the government-              unconstitutional because it is a general warrant, suppression
controlled computer in the Eastern District of Virginia.           may not be required because the officers acted in good
                                                                   faith when executing the warrant. See supra, II(c)(3). See
The warrant application reinforces this interpretation, which
                                                                   also,    United States v. Negrete Gonzales, 966 F.2d 1277,
is objectively reasonable. The warrant application, when
                                                                           th
detailing how the NIT works, explains that the NIT “may            1283 (9 Cir. 1992) (citing to       United States v. Leon, 468
cause an activating computer—wherever located—to send              U.S. 897 (1984)). The NIT Warrant does not, however, lack
to a computer controlled by or known to the government             sufficient specificity. The warrant states with particularity
[in the Eastern District of Virginia], network level messages      exactly what is to be searched, namely, computers accessing
containing information that may assist in identifying the          Website A. Dkt. 47-1, at 37. According to the warrant
computer, its location, and other information[.]” Dkt. 47-1, at    application upon which the NIT Warrant was issued, Website
¶46 (emphasis added). The execution of the NIT Warrant is          A is unmistakably dedicated to child pornography. Although
also consistent with and supports this interpretation. See Dkt.    the FBI may have anticipated tens of thousands of potential
47-5, at ¶¶13-18. Because this interpretation is objectively       suspects as a result of deploying the NIT, that does not negate
reasonable, execution of the NIT Warrant consistent with           particularity, because it would be highly unlikely that Website
this interpretation should be upheld, even if there are other      A would be stumbled upon accidentally, given the nature of
                                                                   the Tor network.
possible reasonable interpretations. Bergquist v. County of
Cochise, 806 F.2d 1364 (9th Cir. 1986) (abrogated on other
                                                                   The second factor, breadth, considers whether the NIT
grounds by     City of Canton, Ohio v. Harris, 489 U.S. 378        Warrant exceeded the probable cause on which it was issued.
(1989).)                                                           While the warrant application certainly provides background
                                                                   facts not found in the NIT Warrant itself, compare Dkt.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
    Case 1:20-cr-00143-TSE Document 353-6 Filed 05/19/21 Page 6 of 9 PageID# 6044
United States v. Michaud, Not Reported in Fed. Supp. (2016)
2016 WL 337263

47-1, at 2-36 and Dkt. 47-1, at 37-40, the NIT Warrant does
                                                                      Rule 41(b) is to be applied flexibly, not rigidly.      United
not authorize anything beyond what was requested by the                                                                  th
warrant application. In fact, the NIT Warrant language found          States v. Koyomejian, 970 F.2d 536, 542 (9 Cir. 1992).
in Attachment A and Attachment B is identical to the scope of         In     United States v. New York Tel. Co., 434 U.S. 159
the warrant requested. Id., at 4, 5, 37, 38. Both the particularity   (1977), the Supreme Court addressed the general relationship
and breadth of the NIT Warrant support the conclusion that            of technology and Rule 41, concluding that Rule 41 “is
the NIT Warrant did not lack specificity and was not a general        sufficiently flexible to include within its scope electronic
warrant.                                                              intrusions authorized upon a finding of probable cause.”
                                                                          Id., at 169. The New York Tel. Co. court noted that a
c. Whether the NIT Warrant violates Fed. R. Crim. P. Rule             flexible reading of Rule 41 is reinforced by Fed. R. Crim. P.
41(b).                                                                57(b), which provides that in the absence of controlling law,
Concerning Fed. R. Crim. P. Rule 41(b), Mr. Michaud makes             “a judge may regulate practice in any manner consistent with
three primary arguments: (1) the NIT Warrant violates the             federal law, these rules and the local rules[.]” Id., at 170. 2
plain text of Rule 41(b), (2) the Rule 41(b) violation requires       Although New York Tel. Co. addressed a now-superseded
suppression, because the violation was the result of an               subdivision of Rule 41 and a different technology, the pen
intentional and deliberate disregard of Rule 41(b), and results       register, the flexibility applied to Rule 41 has since been
in prejudice to Mr. Michaud, and (3) the good faith exception
                                                                      applied to subsection (b) of Rule 41. See, e.g.,   Koyomejian,
does not “save” the Rule 41(b) violation because it does not
                                                                      970 F.2d at 542.
apply. Dkt. 26, at 8-16; Dkt. 69, at 3-11.

                                                                       *6 In this case, even applying flexibility to Rule 41(b), the
   1. Plain text of Rule 41(b).                                       Court concludes that the NIT Warrant technically violates the
According to Mr. Michaud, the NIT Warrant violates the                letter, but not the spirit, of Rule 41(b). The rule does not
general provision of Rule 41(b), subdivision (b)(1), because          directly address the kind of situation that the NIT Warrant was
the rule prohibits the magistrate judge in the Eastern District       authorized to investigate, namely, where criminal suspects
of Virginia from issuing a warrant to search or seize                 geographical whereabouts are unknown, perhaps by design,
a computer outside of her district, including Vancouver,              but the criminal suspects had made contact via technology
Washington. Dkt. 26, at 11-13. Mr. Michaud also argues                with the FBI in a known location. In this context, and
against the applicability of the rule's other subdivisions, which     when considering subdivision (b)(1), a cogent, but ultimately
carve out exceptions for searches outside of the district. Dkt.       unpersuasive argument can be made that the crimes were
26, at 13, 14.                                                        committed “within” the location of Website A, Eastern
                                                                      District of Virginia, rather than on personal computers located
18 U.S.C. § 3103, which governs the grounds for                       in other places under circumstances where users may have
issuing search warrants, directly incorporates Rule 41(b).            deliberately concealed their locations. However, because
Subdivision (b)(1) states the general rule, that “a magistrate        the object of the search and seizure was Mr. Michaud's
with authority in the district...has the authority to issue a         computer, not located in the Eastern District of Virginia,
warrant to search for and seize a person or property located          this argument fails. In a similar vein, a reasonable, but
within the district.” Fed. R. Crim. P. 41(b)(1). Exceptions           unconvincing argument can be made that subdivision (b)(2)
apply where a person or property “might move or be                    applies, given the interconnected nature of communications
moved outside the district before the warrant is executed,”           between Website A and those who accessed it, but because
subdivision (b)(2), when federal law enforcement investigates         Mr. Michaud's computer was not ever physically within the
terrorism, subdivision (b)(3), when a tracking device installed       Eastern District of Virginia, this argument also fails.
within the district travels outside the district, subdivision (b)
(4), and where the criminal activities occur on a United States       Finally, applying subdivision (b)(4), which allows for
territory, commonwealth, or other location under the control          tracking devices installed within one district to travel to
of the United States other than a state, subdivision (b)(5).          another, stretches the rule too far. If the “installation”
                                                                      occurred on the government-controlled computer, located
                                                                      in the Eastern District of Virginia, applying the tracking
                                                                      device exception breaks down, because Mr. Michaud never



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               5
    Case 1:20-cr-00143-TSE Document 353-6 Filed 05/19/21 Page 7 of 9 PageID# 6045
United States v. Michaud, Not Reported in Fed. Supp. (2016)
2016 WL 337263

controlled the government-controlled computer, unlike a           obtained from a warrant that violates Rule 41(b) could have
car with a tracking device leaving a particular district.         been available by other lawful means, and if so, the defendant
If the installation occurred on Mr. Michaud's computer,
                                                                  did not suffer prejudice. See     United States v. Vasser, 648
applying the tracking device exception again fails, because
                                                                  F.2d 507, 511 (9th Cir. 1980).
Mr. Michaud's computer was never physically located within
the Eastern District of Virginia. The Court must conclude that
                                                                   *7 Applying that interpretation here, Mr. Michaud did not
the NIT Warrant did technically violate Rule 41(b), although
                                                                  suffer prejudice. Mr. Michaud has no reasonable expectation
the arguments to the contrary are not unreasonable and do not
                                                                  of privacy of the most significant information gathered by
strain credulity.
                                                                  deployment of the NIT, Mr. Michaud's assigned IP address,
                                                                  which ultimately led to Mr. Michaud's geographic location.
2. Prejudice to Mr. Michaud and intentional and                   See     United States v. Forrester, 512 F.3d 500, 510 (9th
deliberate disregard of Rule 41(b).                               Cir. 2008). Although the IP addresses of users utilizing the
Rule 41(b) violations are categorized as either fundamental,      Tor network may not be known to websites, like Website A,
when of constitutional magnitude, or technical, when not          using the Tor network does not strip users of all anonymity,
of constitutional magnitude.    Negrete-Gonzales, 966 F.2d        because users accessing Website A must still send and
at 1283. As concluded above, the NIT Warrant did not fail         receive information, including IP addresses, through another
for constitutional reasons, but rather was the product of         computer, such as an Internet Service Provider, at a specific
a technical violation of Rule 41(b). Sec. II(c)(1). In cases      physical location. Even though difficult for the Government
where a technical Rule 41(b) violation occurs, courts may         to secure that information tying the IP address to Mr.
suppress where a defendant suffers prejudice, “in the sense       Michaud, the IP address was public information, like an
that the search would not have occurred...if the rule had         unlisted telephone number, and eventually could have been
been followed,” or where law enforcement intentionally and        discovered.

deliberately disregarded the rule.   United States v. Weiland,    Mr. Michaud also fails to show that the FBI acted intentionally
                           th                                     and with deliberate disregard of Rule 41(b). Mr. Michaud's
420 F.3d 1062, 1071 (9 Cir. 2005) (citing to           United
                                                                  arguments to the contrary rely only on thin inferences, which
States v. Martinez-Garcia, 397 F.3d 1205, 1213 (9 th Cir.
                                                                  are insufficient. Mr. Michaud argues that the Rule 41(b)
2005)).
                                                                  violation of the NIT Warrant, which was predicated on the
                                                                  FBI's warrant application, was so obvious that the mere
In this case, suppression is not warranted on the basis of
                                                                  submission of the warrant application shows an intent to
the technical violation of Rule 41(b), because the record
                                                                  disregard the rule. The NIT Warrant did technically violate
does not show that Mr. Michaud was prejudiced or that the
                                                                  Rule 41(b), but reasonable, although unavailing arguments
FBI acted intentionally and with deliberate disregard of Rule
                                                                  can be made to the contrary. See infra, II(a) and (c)(2). Mr.
41(b). First, considering the prejudice, Mr. Michaud would
                                                                  Michaud points to one opinion by a magistrate judge, who
have the Court interpret the definition of prejudice found in
                                                                  denied a similar warrant application seeking authorization
Weiland and elsewhere, “in the sense that the search would
                                                                  to search “Nebraska and elsewhere,” as evidence of intent
not have occurred...if the rule had been followed,” to mean
                                                                  and deliberate disregard, but that magistrate judge, who
that defendants suffer prejudice whenever a search occurs
                                                                  sits in one of ninety-four judicial districts, ruled on an
that violates Rule 41(b). This interpretation makes no sense,
                                                                  unsettled area of the law where there is no controlling circuit
because under that interpretation, all searches executed on the
                                                                  or Supreme Court precedent. See United States v. Cottom
basis of warrants in violation of Rule 41(b) would result in
                                                                  Findings and Recommendations, Nebraska CR13-0108JFB.
prejudice, no matter how small or technical the error might
                                                                  See also, Dkt. 69-1; Dkt. 111-2. Mr. Michaud also argues
be. Such an interpretation would defeat the need to analyze
                                                                  intent and deliberate disregard are shown by that the fact that
prejudice separately from the Rule 41(b) violation. Tracing
                                                                  the Government has elsewhere argued that Rule 41(b) should
the origin of the definition used in Weiland to its early use
                                                                  be amended to account for changes in technology, but this
in the Ninth Circuit yields a more sensible interpretation of
                                                                  argument also fails, given that reasonable minds can differ as
the well-established definition: “in the sense that the search
                                                                  to the degree of Rule 41(b)'s flexibility in uncharted territory.
would not have occurred...if the rule had been followed”
suggests that courts should consider whether the evidence         See also, Fed. R. Crim. P. 57(b). 3



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             6
    Case 1:20-cr-00143-TSE Document 353-6 Filed 05/19/21 Page 8 of 9 PageID# 6046
United States v. Michaud, Not Reported in Fed. Supp. (2016)
2016 WL 337263



                                                                                        III. CONCLUSION
3. Good faith.
Mr. Michaud also argues that, because the NIT Warrant                *8 “The Fourth Amendment incorporates a great many
violated Rule 41(b) and the Constitution, suppression is            specific protections against unreasonable searches and
required because the good faith exception does not apply; and       seizures. The contours of these protections in the context
that the FBI did not execute the NIT Warrant in good faith.
                                                                    of computer searches pose difficult questions.”        United
                                                                    States v. Adjani, 452 F.3d 1140, 1152 (9th Cir. 2006)(internal
Where a warrant is executed in good faith, even if the warrant
                                                                    quotations and citations omitted). What was done here
itself is subsequently invalidated, evidence obtained need
                                                                    was ultimately reasonable. The NIT Warrant was supported
not be suppressed.   United States v. Leon, 468 U.S. 897,           by probable cause and particularly described the places
922 (1984). Warrants may be invalidated for technical or            to be searched and the things to be seized. Although
fundamental (constitutional) violations. See          id., at 918   the NIT Warrant violated Rule 41(b), the violation was
                                                                    technical in nature and does not warrant suppression. Mr.
(technical violation) and     Negrete-Gonzales, 966 F.2d at         Michaud suffered no prejudice, and there is no evidence that
1283 (constitutional violation). Whether a warrant is executed      NIT Warrant was executed with intentional and deliberate
in good faith depends on whether reliance on the warrant was        disregard of Rule 41(b). Instead, the evidence shows that
objectively reasonable.     Id., at 922.                            the NIT Warrant was executed in good faith. Mr. Michaud's
                                                                    motions to suppress should be denied.
“'Searches pursuant to a warrant will rarely require any
deep inquiry into reasonableness.'” Leon, at 922 (quoting
    Illinois v. Gates, 462 U.S., 213, 267 (1983)). Nonetheless,                                 ***
reliance on the NIT Warrant was objectively reasonable.
                                                                    THEREFORE, it is HEREBY ORDERED that Defendant's
See infra, II(a) and (c)(2). Mr. Michaud's argument that
                                                                    Motion to Suppress Evidence (Dkt. 26) is DENIED.
the good faith exception does not apply, because Weiland
                                                                    Defendant's Second Motion to Suppress Evidence and Motion
overrules Negrete-Gonzales, which explicitly analyzed good
                                                                    for Franks Hearing (Dkt. 65) is DENIED.
faith in the context of a Rule 41(b) violation, is unavailing.
Although the Weiland court makes no mention of good faith,
                                                                    The Clerk is directed to send uncertified copies of this Order
it did not reach the issue, because it affirmed a lower court's
                                                                    to all counsel of record and to any party appearing pro se at
finding that suppression was not appropriate where there
                                                                    said party's last known address.
was no showing of a Rule 41(b) violation of constitutional
magnitude, prejudice to the defendant, or intentional and
deliberate disregard of the rule. Id., at 1072. Because reliance    Dated this 28 th day of January, 2016.
on the NIT Warrant was objectively reasonable, the officers
executing the warrant acted in good faith, and suppression is
                                                                    All Citations
unwarranted.
                                                                    Not Reported in Fed. Supp., 2016 WL 337263




                                                            Footnotes


1      In his motion for a Franks hearing, Mr. Michaud raised a third constitutional issue, challenging the probable
       cause underlying the NIT Warrant, which the Court denied at oral argument. Dkt. 135. See Dkt. 65, at 5-15.
       However, even if the NIT Warrant was not supported by probable cause, as Mr. Michaud argued, reliance on
       the NIT Warrant was objectively reasonable, see supra, so suppression is not warranted.                U.S. v. Needham,
                                   th
       718 F.3d 1190, 1194 (9           Cir. 2013).


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            7
    Case 1:20-cr-00143-TSE Document 353-6 Filed 05/19/21 Page 9 of 9 PageID# 6047
United States v. Michaud, Not Reported in Fed. Supp. (2016)
2016 WL 337263

2     Although not argued by the parties, a flexible interpretation of Rule 41(b) that accounts for changes in
      technology may also reconcile Rule 41(b) with 18 U.S.C. § 3103a, which provides that “[I]n addition to the
      grounds for issuing a warrant [under Rule 41(b)], a warrant may be issued...for...any property that constitutes
      evidence of a criminal offense.” As the parties appeared to agree at oral argument, § 3103a was enacted to
      codify the elimination of the mere evidence rule overturned in       Warden v. Hayden, 387 U.S. 294 (1967),
      but neither party offered a satisfactory explanation to reconcile § 3103a with § 3103 and Rule 41(b).
3     It appears clear that Fed. R. Crim. P. 41 or 18 U.S.C. § 3103 should be modified to provide for issuance of
      warrants that involve modern technology. Furthermore, said rule only applies to magistrate judges and state
      judges, and does not address limits on warrants issued by other federal judicial officers.


End of Document                                         © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        8
